             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                           4:14CR3020
    vs.
                                                      ORDER
AUDREY GLENN,
               Defendant.


    IT IS ORDERED that:

    1.    The Defendant's Unopposed Motion to Continue Disposition
          Hearing (filing 178) is granted.

    2.    Defendant Audrey Glenn's violation of supervised release hearing
          is continued to July 26, 2019, at 2:00 p.m., before the undersigned
          United States District Judge, in Courtroom No. 1, Robert V.
          Denney United States Courthouse and Federal Building, 100
          Centennial Mall North, Lincoln, Nebraska. The defendant shall
          be present at the hearing.

    Dated this 15th day of May, 2019.

                                        BY THE COURT:



                                        John M. Gerrard
                                        United States District Judge
